JUDGMENT
PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. The court has determined that the issues presented occasion no need for an opinion. See Fed. R.App. P. 36; D.C.Cir. Rule 36(b). It is
ORDERED AND ADJUDGED that the district court’s order granting appellee’s motion for summary judgment be affirmed. None of the three employees with whom appellant compares herself was similarly situated. See Holbrook v. Reno, 196 F.3d 255, 261 (D.C.Cir.1999); Barbour v. Browner, 181 F.3d 1342, 1345 (D.C.Cir. 1999). Unlike appellant, the coworker accused of uttering a racial epithet admitted to violating the appellee’s standard of conduct and had no previous disciplinary record. As for the two coworkers found guilty of theft, while a lighter punishment for them than for appellant might support a finding of discrimination, in fact they received more serious penalties. Thus, appellant has failed to present sufficient evidence to allow a reasonable fact finder to infer the real reason for appellee’s employment decision was intentional discrimination on account of appellant’s race or sex. See Aka v. Washington Hosp. Ctr., 156 F.3d 1284, 1288-90 (D.C.Cir.1998) (en banc).
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.